Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 4 March 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Gentlemen
            Philadelphia Mar. 4. 1792.
          
          The bearer hereof, Mr. Oliver Pollock, a citizen of the United States, has stated to me that a sum of 9574¼ Dollars due to him at the Havanna, was attached by his Catholic majesty’s government there to secure certain sums due to Spanish subjects from the said Oliver Pollock, that he has since otherwise paid the sums he owed to those persons, and to all others within his majesty’s dominions, and that  therefore he is entitled to a reimbursement of the sum so attached, with interest.—I am too well acquainted with the way of thinking of the Spanish government on subjects like this to doubt that they will do full justice to Mr. Pollock according to the truth of his case as it shall be found to be: and I take the liberty therefore of doing nothing more than asking the favor of your interference to have his case duly examined into at the proper place.—I have the honour to be with sentiments of the most perfect esteem & respect, Gentlemen, Your most obedient & most humble servant,
          
            Th: Jefferson
          
        